DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/20 has been entered.
Response to Amendment
This communication is in response to the amendment filed on 01/26/2022.
Claims 1, 3-9 and 11-16 are pending.
Claims 2 and 10 are cancelled.
Claims 1 and 9 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s Argumentsapplicant’s arguments regarding 35 USC 103, pages 5-8, claims 1 and 9, filed 01/26/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 3-8 are objected to because of the following informalities:  replace claims preamble “A method of claims 3-8” with “The method of . . . ”.  Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “learning module configured to”, “analysis module configured to” and “notification module” in claims 9-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims9-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter “learning module configured to”, “analysis module configured to” and “notification module” are not properly described as software modules 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “learning module configured to”, “analysis module configured to” and “notification module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McNamee (US20150079929) in view of Gandhi (US20190372857) and in further view of Lehane (US20120275377).
As to claim 1, McNamee teaches a method for subscriber tier plan adjustment, (¶0086 tiered services, subscription plans; ¶0133 adjust subscription plans) the method comprising: monitoring traffic flow for one or more subscribers of a plurality of subscribers on an operator's (¶0030 telecommunications operators; ¶0034 users (e.g., network subscribers); ¶0045 monitor amount of data used by each subscriber; ¶0079 plurality of user devices) determining a recommended tier plan for each of the one or more subscribers (¶0031 identify subscription plans; ¶0093 recommend  subscription plans for the subscriber(s)) based on the one or more subscribers' bandwidth requirement (¶0044 provide subscribers with a quality of service (QoS) commensurate with the requirements of their requested services; ¶0086 subscription plans, tiered services based on bandwidth and usage requirements) and providing the recommended tier plan for each of the one or more subscribers to a network operator. (¶0030 information regarding subscription plans; ¶0031 provide subscribers with subscription plan; ¶0077 communicate with operator, pass information relating to plans; ¶0115 send information to the network operator).
Although McNamee teaches the method recited above, wherein McNamee fails to expressly teach determining a bandwidth requirement for each of the one or more subscribers.
Gandhi, however discloses, determining a bandwidth requirement for each of the one or more subscribers; (¶0052 Bandwidth Capacity to support all of their subscribers; ¶0053 determine the required Bandwidth; Bandwidth per Subscriber).
Thus given the teachings of Gandhi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi and McNamee for determining bandwidth requirement for subscribers of a service provider’s plan. One of ordinary skill in the art would be motivated to allow for generating a model to forecast utilization based on traffic trends. (See Gandhi para 0329)
Although the combination of McNamee and Gandhi teach the method recited above, wherein the combination of McNamee and Gandhi fail to expressly teach wherein the bandwidth 
Lehane, however disclose, wherein the bandwidth requirement is determined (¶0122 resource rule (for)  bandwidth requirement; ¶0125 determine resource rules) by monitoring uplink traffic flow separately from downlink traffic flow for each of the one or more subscribers; ( ¶0091 traffic detection; traffic analysis; ¶0155 quality of service measured (analyzed) independently for both the uplink network traffic and the downlink network traffic).
Thus given the teachings of Lehane it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Lehane, McNamee and Gandhi for determining bandwidth based on monitoring uplink and downlink. One of ordinary skill in the art would be motivated to allow for identify conflicts and/or determine which resource rules are to be given priority when a conflict exists. (See Lehane para 0125)
As to claim 5, the combination of McNamee, Gandhi and Lehane teach the method recited in claim 1, wherein Lehane further teaches A method according to claim 1, wherein determining the recommended tier plan for each of the one or more subscribers comprises determining whether the subscriber is self- congested in the subscribers current tier plan. (¶0191 user's subscription plan; ¶0216 determine congestion; users affected by congestion (while) consuming services).
As to claim 7, the combination of McNamee, Gandhi and Lehane teach the method recited in claim 5, wherein Gandhi further teaches a method according to claim 5 wherein a subscriber is self-congested if a QoE metric associated with the subscriber degrades significantly (¶0057 congestion leads to degradation of QoE; ¶0124 QoE over a time interval; ¶0196 known (set) intervals).
Thus given the teachings of Gandhi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi, McNamee and Lehane for determining bandwidth requirement for wherein a subscriber QoE metric degrades more than a percentage a predetermined period. One of ordinary skill in the art would be motivated to allow for generating a model to view upstream and downstream traffic. (See Gandhi para 0081)
As to claim 9, McNamee teaches a system for subscriber tier plan adjustment, (¶0086 tiered services, subscription plans; ¶0133 adjust subscription plans) the system comprising: at least one processor connected to a memory storing instructions executable by the at least one processor to implement; (¶0009 include a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor to perform various operations)  an analysis module configured to determine a recommended tier plan for each of the one or more subscribers based on each subscriber's bandwidth requirement; (¶0029 plans based on the amount of bandwidth; ¶0034 users (e.g., network subscribers); ¶0063 analytics engine software module; ¶0079 plurality of user devices;  ¶0093 recommend  subscription plans for the subscriber; ¶0139 make recommendations to users) and a notification module configured to provide the recommended tier plan for each subscriber to a network operator. (¶0030 information regarding subscription plans; ¶0031 provide subscribers with subscription plan; ¶0077 communicate with operator, pass information relating to plans; ¶0115 send information to the network operator).
Although McNamee teaches the method recited above, wherein McNamee fails to expressly teach and determine a bandwidth requirement of each of the one or more subscribers, 
Gandhi, however discloses, and determine a bandwidth requirement of each of the one or more subscribers, (¶0052 Bandwidth Capacity to support all of their subscribers; ¶0053 determine the required Bandwidth; Bandwidth per Subscriber).
Thus given the teachings of Gandhi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi and McNamee for determining bandwidth requirement for subscribers of a service provider’s plan. One of ordinary skill in the art would be motivated to allow for ranking network component based on prediction trends that are in need of capacity upgrades. (See Gandhi para 0335)
Although the combination of McNamee and Gandhi teach the method recited above, wherein the combination of McNamee and Gandhi fail to expressly teach a learning module configured to monitor traffic flow for one or more subscribers of a plurality of subscribers on a computer network and wherein the bandwidth requirement is determined by monitoring uplink traffic flow separately from downlink traffic flow for each of the one or more subscribers.
Lehane, however disclose,  a learning module configured to monitor traffic flow for one or more subscribers of a plurality of subscribers on a computer network (¶0157 quality of service monitoring; ¶0159 traffic detection (monitoring) system, quality of service; based upon machine learning techniques; ¶0164 machine learning algorithm) wherein the bandwidth requirement is determined (¶0122 resource rule (for)  bandwidth requirement; ¶0125 determine resource rules) by monitoring uplink traffic flow separately from downlink traffic flow for each of the one or more subscribers; (¶0079 monitor, (measure) quality of service (QoS);  ¶0091 traffic detection; traffic analysis; ¶0155 quality of service measured independently for both the uplink network traffic and the downlink network traffic;  ¶0181 quality of service testing (monitoring) may be performed independently for uplink and downlink network traffic).
Thus given the teachings of Lehane it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Lehane, McNamee and Gandhi for determining bandwidth based on monitoring uplink and downlink. One of ordinary skill in the art would be motivated to allow for detecting and/or analyzing traffic by performing deep packet inspections. (See Lehane para 0091)
As to claim 13,  the combination of McNamee, Gandhi and Lehane teach the method recited in claim 1, wherein Lehane further teaches the system according to claim 9, wherein the analysis module is further configured to determine whether the one or more subscribers is self-congested in the subscriber's current tier plan. (¶0191 user's subscription plan; ¶0216 determine congestion; users affected by congestion (while) consuming services).
Thus given the teachings of Lehane it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Lehane, McNamee and Gandhi for determining subscriber congestion. One of ordinary skill in the art would be motivated to allow for collect utilization and location information to detect user/subscriber experiencing congestion issues. (See Lehane para 0216)
As to claim 15,  the combination of McNamee, Gandhi and Lehane teach the system recited in claim 13, wherein Gandhi further teaches the system according to claim 13, wherein a subscriber is self-congested if a QoE metric associated with the subscriber degrades significantly (¶0057 congestion leads to degradation of QoE; ¶0124 QoE over time interval; ¶0196 known (set) intervals).
Thus given the teachings of Gandhi it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Gandhi, McNamee and Lehane congestion associated with QoE metric degrades over predefined time. One of ordinary skill in the art would be motivated to allow for performing simulations for determining when the metrics yield acceptable subscriber performance levels. (See Gandhi para 0209)
Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  McNamee (US20150079929) in view of Gandhi (US20190372857) and in further view of Lehane (US20120275377) and in further view of Meredith (US20170230293).
As to claim 3, although the combination of McNamee, Gandhi and Lehane teach the method recited in claim 1, the combination of McNamee, Gandhi and Lehane fail to expressly teach A method according to claim 1, wherein determining a recommended tier plan for each of the one or more subscribers comprises: determining a highest throughput for each of the one or more subscribers over a predetermined time interval; and determining a recommended tier plan based on the highest throughputs for each of the one or more subscribers.
Meredith, however discloses, a method according to claim 1, wherein determining a recommended tier plan for each of the one or more subscribers comprises: determining a highest throughput for each of the one or more subscribers over a predetermined time interval; (¶0018 subscriber's subscription information, throughput; ¶0028 determine that maximum throughput (for) service plans; ¶0030 throughput measurements may be measured according to a preset time interval) and determining a recommended tier plan based on the highest throughputs for each of the one or more subscribers. (¶0006 providing an option to the subscriber to move to a higher throughput internet service plan; ¶0028 determine that maximum throughput for the network connections and/or communications links during a selected period of time).
Thus given the teachings of Meredith it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Meredith, McNamee, Gandhi and Lehane for determining service plan based on maximum throughput. One of ordinary skill in the art would be motivated to allow for provider's remote servers to collect throughput statistics and compare them to records (e.g. billing records) for that particular subscriber. (See Meredith para 0004)
As to claim 4, the combination of McNamee, Gandhi, Lehane and Meredith teach the method of claim 3, wherein McNamee further teaches a method according to claim 3 further comprising developing a set of recommended tier plans, wherein for a tier plan to be included within the set of recommended tier plans, the number of subscribers that send traffic up to a highest value must exceed a predefined subscriber number threshold. (¶0101 service targeted subscriber having exceeded a threshold for a service; offered a service pass; ¶0138 user set thresholds (associated with) make (making) recommendations based on changing the subscription plan).
As to claim 11, although the combination of McNamee, Gandhi and Lehane teach the system recited in claim 9, the combination of McNamee, Gandhi and Lehane fail to expressly teach The system according to claim 9, wherein the analysis module is configured to: determine a highest throughput for each of the one or more subscribers over a predetermined time interval; 
Meredith, however discloses, The system according to claim 9, wherein the analysis module is configured to: determine a highest throughput for each of the one or more subscribers over a predetermined time interval; (¶0018 subscriber's subscription information, throughput; ¶0028 determine that maximum throughput (for) service plans; ¶0030 throughput measurements may be measured according to a preset time interval) and determine a recommended tier plan based on the highest throughputs of the one or more subscribers. (¶0006 providing an option to the subscriber to move to a higher throughput internet service plan; ¶0028 determine that maximum throughput for the network connections and/or communications links).
Thus given the teachings of Meredith it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Meredith, McNamee, Gandhi and Lehane for determining service plan based on maximum throughput. One of ordinary skill in the art would be motivated to allow for storing user profiles that correspond to user accounts. (See Meredith  para 0040)
As to claim 12, the combination of McNamee, Gandhi, Lehane and Meredith teach the system of claim 11, wherein McNamee further teaches The system according to claim 11, wherein the analysis module is further configured to develop a set of recommended tier plans, wherein for a tier plan to be included within the set of recommended tier plans, the number of subscribers that send traffic up to a highest value must exceed a predefined subscriber threshold. (¶0101 service targeted subscriber having exceeded a threshold for a service; offered a service pass; ¶0138 user set thresholds (associated with) make (making) recommendations based on changing the subscription plan).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  McNamee (US20150079929) in view of Gandhi (US20190372857) and in further view of Lehane (US20120275377) and in further view of Haumont (US20040071086).
As to claim 6, although the combination of McNamee, Gandhi and Lehane teach the method recited in claim 1, the combination of McNamee, Gandhi and Lehane fail to expressly teach A method according to claim 5 wherein a subscriber is self-congested if the subscriber reaches a maximum throughput limit more often than a predetermined self-congestion threshold for a predetermined period of time.
Haumont, however discloses, a method according to claim 5 wherein a subscriber is self-congested if the subscriber reaches a maximum throughput limit more often than a predetermined self-congestion threshold for a predetermined period of time. (¶0004 traffic become congested at network, data is received at a node at a rate greater than the maximum data throughput rate; ¶0052 node congestion, reaches the predetermined threshold; maximum throughput). 
Thus given the teachings of Haumont it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Haumont, McNamee, Gandhi and Lehane for detecting congestion based on user reaching maximum throughput threshold. One of ordinary skill in the art would be motivated to allow for employing transfer control protocol (TCP) manage traffic congestion. (See Haumont para 0007)
As to claim 14, although the combination of McNamee, Gandhi and Lehane teach the system recited in claim 13, the combination of McNamee, Gandhi and Lehane fail to expressly teach The system according to claim 13, wherein a subscriber is self-congested if the subscriber reaches a maximum throughput limit more often than a predetermined self- congestion threshold for a predetermined period of time.
Haumont, however discloses, the system according to claim 13, wherein a subscriber is self-congested if the subscriber reaches a maximum throughput limit more often than a predetermined self- congestion threshold for a predetermined period of time. (¶0004 traffic become congested at network, data is received at a node at a rate greater than the maximum data throughput rate; ¶0052 node congestion, reaches the predetermined threshold; maximum throughput). 
Thus given the teachings of Haumont it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Haumont, McNamee, Gandhi and Lehane for detecting congestion based on user reaching maximum throughput threshold. One of ordinary skill in the art would be motivated to allow for triggering congestion control measures based on historical information. (See Haumont para 0078)
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  McNamee (US20150079929) in view of Gandhi (US20190372857) and in further view of Lehane (US20120275377) and in further view of Mohammed (US20150373206).
As to claim 8, although the combination of McNamee, Gandhi and Lehane teach the method recited in claim 1, the combination of McNamee, Gandhi and Lehane fail to expressly teach A method according to claim 1 further comprising automatically notifying at least one of 
Mohammed, however discloses, a method according to claim 1 further comprising automatically notifying at least one of the one or more subscribers of the recommended tier plan and allowing the at least one of the one or more subscribers to automatically upgrade their tier plan. (¶0106 offers include plan changes, or upgrades; ¶0170 provide customers with automated  operator-generated offers; automated alerts that provide customers notification)
Thus given the teachings of Mohammed it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mohammed, McNamee, Gandhi and Lehane for receiving automatic alerts associated with service recommendations and upgrading a user service plan. One of ordinary skill in the art would be motivated to allow for authenticating a wireless terminal that is acquiring wireless network service. (See Mohammed para 0212)
As to claim 16, although the combination of McNamee, Gandhi and Lehane teach the system recited in claim 9, the combination of McNamee, Gandhi and Lehane fail to expressly teach The system according to claim 9, wherein the notification module is further configured to automatically notify at least one of the one or more subscribers of the recommended tier plan and allow the at least one of the one or more subscribers to automatically upgrade their tier plan.
Mohammed, however discloses, The system according to claim 9, wherein the notification module is further configured to automatically notify at least one of the one or more subscribers of the recommended tier plan and allow the at least one of the one or more subscribers to automatically upgrade their tier plan. (¶0106 offers include plan changes, or upgrades; ¶0170 provide customers with automated operator-generated offers; automated alerts that provide customers notification).
Thus given the teachings of Mohammed it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mohammed, McNamee, Gandhi and Lehane for receiving automatic alerts associated with service recommendations and upgrading a user service plan. One of ordinary skill in the art would be motivated to allow for a user interface to receive alerts and/or notifications. (See Mohammed para 0079)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454